Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are pending.

Pending claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Fu et al. (US 2015/0152592 A1) teaches a printable medium a core layer, a barrier layer on the core layer, a tie layer on the barrier layer and an image receiving layer on the tie layer (abstract, Fig. 1, [0015] and [0016]), wherein the core layer can be made up of woven fabric structure [0019].  The core layer meets the claimed woven fabric substrate, the barrier layer meets the claimed first barrier layer, the tie layer meets the claimed primer layer, and the image receiving layer meets the claimed imaging layer.  Fu teaches the barrier layer is formed by extrusion method [0031], comprises polymeric resin [0033], and has a thickness of 10-50 µm [0039].  Fu teaches the tie layer is formed by a coating method [0041], comprises a polymeric material [0043], and has a thickness of 0.1-2 µm [0048].  Fu teaches the imaging layer is formed by a coating method [0051], comprises a binder [0052], and has a thickness of 5-30 µm [0051].  However, Fu does not teach or suggest (1) the printable medium further comprises a non-woven support layer on a back side of the core layer as recited in (2) a flame retardant in the barrier layer as recited in claims 1, 9 and 13; and (3) the barrier layer has a dry weight of 0.5-10 gsm, the tie layer has a dry weight of 5-30 gsm, and the imaging layer has a dry weight of 5-20 gsm as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



BS
October 19, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785